The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “dirt collection device” in Claims 15-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. JP 2016-153636 A (hereafter Ito et al.).

Regarding Claim 1, Ito et al. anticipates:
1. (Original) A suction motor (electric blower 200) comprising: 
a rotary shaft (rotary shaft 207); 
an impeller (centrifugal impeller 203) fixed to one end of the rotary shaft (Figures 2 and 4); 
a bearing assembly (assembly comprising bearings 212, spring 217, and housing 208, Figures 2 and 4) installed on one side of the impeller and configured to rotatably support the rotary shaft; 
a permanent magnet (rotor core 209 – made of rare earth bond magnet) installed on the rotary shaft on one side of the bearing assembly (Figure 4); 
a weight balance (ring member 213) installed at another end of the rotary shaft on one side of the permanent magnet (Figure 4); and 
a stator assembly (assembly comprising stator 240 and guide vanes 205) installed around the permanent magnet (Figure 2), 
wherein the weight balance is formed so that the impeller, and the permanent magnet and the weight balance achieve rotational balance based on the bearing assembly when the rotary shaft rotates (ring member 213 is used for balance adjustment).  

Regarding Claim 16, Ito et al. anticipates:
16. (New) A vacuum cleaner comprising: 
a dirt collection device (dust collection chamber 401) into which dirt is introduced; and 
the suction motor (electric blower 200) as claimed in claim 1 connected to the dirt collection device and configured to generate a suction force allowing the dirt to be sucked into the dirt collection device.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. JP 2016-153636 A (hereafter Ito et al.) in view of Senjo et al. US 5,831,360 (hereafter Senjo et al.).

Regarding Claim 2, Ito et al. teaches:
2. (Original) The suction motor as claimed in claim 1, wherein the bearing assembly (assembly comprising bearings 212, spring 217, and housing 208, Figures 2 and 4) includes: 
a first bearing (bearing 212 closest to impeller, Figure 4) installed on one side of the impeller and configured to rotatably support the rotary shaft (rotary shaft 207); 
a second bearing (bearing 212 furthest from impeller, Figure 4) installed to be spaced apart from the first bearing and configured to rotatably support the rotary shaft (Figure 2); 
a spacer (sleeve 216) installed between an inner race of the first bearing and an inner race of the second bearing (Figure 6); 
a wave washer (see discussion below) installed between an outer race of the first bearing and an outer race of the second bearing; and 
a sleeve (housing 208) configured to fix the outer race of the first bearing and the outer race of the second bearing and formed in a hollow cylindrical shape (housing 208 has cylindrical cavity as shown in Figure 2).  

Ito et al. discloses as shown in Figures 2 and 4 the use of a spring 217 between the outer race of the first bearing and the outer race of the second bearing to create a preload on the bearings when assembled.  Ito et al. does not disclose the use of a wave washer installed as claimed.  The reference Senjo et al. discloses a motor of a rotary actuator the employs a wave washer (wave washer 63) as shown in Figure 3 that acts as a spring to create a preload on the bearing.  It is common knowledge that wave washers are a form of compression spring that specifically have the benefit of creating large forces with minimal stacking height. Therefore, it is common knowledge to use wave washers to replace springs as disclosed in the Senjo et al. device.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to replace the spring 217 of the Ito et al. device with a wave washer with the motivation to reduce the overall size of the device by using a spring form with a shorter operational length.   

Regarding Claim 3, Ito et al. teaches:
3. (Original) The suction motor as claimed in claim 2, wherein a gap (gap essentially matching length of spring 217 shown in Figure 4) between the first (bearing 212 closest to impeller, Figure 4) and second bearings (bearing 212 furthest from impeller, Figure 4) is equal to or smaller than an outer diameter of the first bearing or the second bearing (see discussion below).  

As best shown in Figure 2, Ito et al. discloses a gap that is roughly 1.5 times the outer diameter of the bearings.  It would have been obvious to one with ordinary skill in the art at the time of the invention that the modification presented in the Claim 2 rejection would have resulted in the spring being replaced with a spacer and wave washer as taught by Senjo et al.  That being said, the resultant gap would be significantly less than the gap shown in Figure 2 since the thickness of the wave washer would be roughly the thickness of the spring wire or less.  Therefore, it would have been obvious that the gap, which would be sized by the designer, would be equal to or smaller than the outer diameter of the bearing as claimed.

Regarding Claim 4, Ito et al. teaches:
4. (Original) The suction motor as claimed in claim 2, wherein a gap (gap essentially matching length of spring 217 shown in Figure 4) between the first (bearing 212 closest to impeller, Figure 4) and second bearings (bearing 212 furthest from impeller, Figure 4) is equal to or smaller than a height of the first bearing or the second bearing (see discussion below).  

As best shown in Figure 2, Ito et al. discloses a gap that is roughly 1.5 times the height of the bearings.  It would have been obvious to one with ordinary skill in the art at the time of the invention that the modification presented in the Claim 2 rejection would have resulted in the spring being replaced with a spacer and wave washer as taught by Senjo et al.  That being said, the resultant gap would be significantly less than the gap shown in Figure 2 since the thickness of the wave washer would be roughly the thickness of the spring wire or less.  Therefore, it would have been obvious that the gap, which would be sized by the designer, would be equal to or smaller than the height of the bearing as claimed.

Regarding Claim 5, Ito et al. teaches:
5. (Original) The suction motor as claimed in claim 2, wherein the sleeve (housing 208) is fixed (through fixing screws 219) to the stator assembly (assembly comprising stator 240 and guide vanes 205).  

Regarding Claim 6, Ito et al. teaches:
6. (Original) The suction motor as claimed in claim 5, wherein the stator assembly (assembly comprising stator 240 and guide vanes 205) includes: 
a diffuser (guide vanes 205) configured to guide air discharged from the impeller (centrifugal impeller 203) downward (guides air in directions 360 degrees from impeller and rearward, downward is shown in orientation of device as shown in Figure 2); and 
a stator (stator 240) installed below (orientation dependent) the diffuser (Figure 4) and facing the permanent magnet (rotor core 209 – made of rare earth bond magnet)(Figure 2), and 
wherein the sleeve (housing 208) is installed at a center of the diffuser (Figure 4).  

Regarding Claim 7, Ito et al. teaches:
7. (Original) The suction motor as claimed in claim 6, wherein the sleeve (housing 208) includes a flange (flange shown in Figure 4 with screw holes 28) extending vertically from one end thereof, and 
the flange is fixed (with fixing screws 218) to a fixing end of the diffuser (guide vanes 205).  

Regarding Claim 8, Ito et al. teaches:
8. (Original) The suction motor as claimed in claim 2, further comprising: 
a sub-weight balance (sleeve 214) installed at the rotary shaft (rotary shaft 207) between the second bearing (bearing 212 furthest from impeller, Figure 4) and the permanent magnet (rotor core 209 – made of rare earth bond magnet)(Figure 6), 
wherein the sub-weight balance is formed so that the impeller, and the permanent magnet, the weight balance, and the sub-weight balance achieve rotational balance based on the bearing assembly when the rotary shaft rotates (necessary for successful balanced operation).  
	
Regarding Claim 9, Ito et al. teaches:
9. (Original) The suction motor as claimed in claim 8, wherein the sub-weight balance (sleeve 214) is configured to support the inner race of the second bearing (Figure 6).  

Regarding Claim 10, Ito et al. teaches:
10. (Original) A suction motor (electric blower 200) comprising: 
a rotary shaft (rotary shaft 207); 
an impeller (centrifugal impeller 203) fixed to one end of the rotary shaft (Figures 2 and 4); 
a first bearing (bearing 212 closest to impeller, Figure 4) configured to rotatably support the rotary shaft on one side of the impeller (Figure 2); 
a second bearing (bearing 212 furthest from impeller, Figure 4) installed to be spaced apart from the first bearing and configured to rotatably support the rotary shaft (Figure 2); 
a spacer (sleeve 216) installed between an inner race of the first bearing and an inner race of the second bearing; 
a sleeve (housing 208) configured to fix an outer race of the first bearing and an outer race of the second bearing and formed in a hollow cylindrical shape (housing 208 has cylindrical cavity as shown in Figure 2); 
a permanent magnet (rotor core 209 – made of rare earth bond magnet) installed on the rotary shaft on one side of the second bearing (Figure 4); 
a weight balance (ring member 213) installed at another end of the rotary shaft on one side of the permanent magnet (Figure 4); and 
a stator assembly (assembly comprising stator 240 and guide vanes 205) installed around the permanent magnet (Figure 2), 
wherein a gap (gap essentially matching length of spring 217 shown in Figure 4) between the first and second bearings is equal to or smaller than an outer diameter of the first bearing or the second bearing (see discussion below).

Ito et al. discloses as shown in Figures 2 and 4 the use of a spring 217 between the outer race of the first bearing and the outer race of the second bearing to create a preload on the bearings when assembled.  Ito et al. does not disclose the use of a wave washer installed as claimed.  The reference Senjo et al. discloses a motor of a rotary actuator the employs a wave washer (wave washer 63) as shown in Figure 3 that acts as a spring to create a preload on the bearing.  It is common knowledge that wave washers are a form of compression spring that specifically have the benefit of creating large forces with minimal stacking height. Therefore, it is common knowledge to use wave washers to replace springs as disclosed in the Senjo et al. device.  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to replace the spring 217 of the Ito et al. device with a wave washer with the motivation to reduce the overall size of the device by using a spring form with a shorter operational length.   
As best shown in Figure 2, Ito et al. discloses a gap that is roughly 1.5 times the outer diameter of the bearings.  It would have been obvious to one with ordinary skill in the art at the time of the invention that the modification previously presented would have resulted in the spring being replaced with a wave washer as taught by Senjo et al.  That being said, the resultant gap would be significantly less than the gap shown in Figure 2 since the thickness of the wave washer would be roughly the thickness of the spring wire or less.  Therefore, it would have been obvious that the gap, which would be sized by the designer, would be equal to or smaller than the outer diameter of the bearing as claimed.
  
Regarding Claim 11, Ito et al. teaches:
11. (Original) The suction motor as claimed in claim 10, wherein the stator assembly (assembly comprising stator 240 and guide vanes 205) includes: 
a diffuser (guide vanes 205) configured to guide air discharged from the impeller (centrifugal impeller 203) downward (guides air in directions 360 degrees from impeller and rearward, downward is shown in orientation of device as shown in Figure 2); and 
a stator (stator 240) installed below (orientation dependent) the diffuser (Figure 4) and facing the permanent magnet (rotor core 209 – made of rare earth bond magnet)(Figure 2), and 
wherein the sleeve (housing 208) is installed at a center of the diffuser (Figure 4).  

Regarding Claim 12, Ito et al. teaches:
12. (Currently Amended) The suction motor as claimed in claim 10, wherein the weight balance (ring member 213) is formed so that the impeller (centrifugal impeller 203), and the permanent magnet (rotor core 209 – made of rare earth bond magnet) and the weight balance achieve rotational balance 

Regarding Claim 13, Ito et al. teaches:
13. (Original) The suction motor as claimed in claim 12, further comprising: 
a sub-weight balance (sleeve 214)  installed at the rotary shaft (rotary shaft 207) between the second bearing (bearing 212 furthest from impeller, Figure 4) and the permanent magnet (rotor core 209 – made of rare earth bond magnet)(Figure 6) 
wherein the sub-weight balance (sleeve 214) is configured to support the inner race of the second bearing (Figure 6).  

Regarding Claim 14, Ito et al. teaches:
14. (Original) The suction motor as claimed in claim 10, further comprising a wave washer installed between the outer race of the first bearing and the outer race of the second bearing (see Claim 10 rejection for rationale behind the modification to include a wave washer as claimed).  

Regarding Claim 15, Ito et al. teaches:
15. (Currently Amended) A vacuum cleaner (vacuum cleaner 400) comprising: 
a dirt collection device (dust collection chamber 401) into which dirt is introduced; and 
the suction motor (electric blower 200) as claimed in claim 10 connected to the dirt collection device and configured to generate a suction force allowing the dirt to be sucked into the dirt collection device.  

Regarding Claim 17, Ito et al. teaches:
17. (New) A vacuum cleaner comprising: 
a dirt collection device (dust collection chamber 401) into which dirt is introduced; and 
the suction motor (electric blower 200) as claimed in claim 2 connected to the dirt collection device and configured to generate a suction force allowing the dirt to be sucked into the dirt collection device.  

Regarding Claim 18, Ito et al. teaches:
18. (New) A vacuum cleaner comprising: 
a dirt collection device (dust collection chamber 401) into which dirt is introduced; and 
the suction motor (electric blower 200) as claimed in claim 3 connected to the dirt collection device and configured to generate a suction force allowing the dirt to be sucked into the dirt collection device.  

Regarding Claim 19, Ito et al. teaches:
19. (New) A vacuum cleaner comprising: 
a dirt collection device (dust collection chamber 401) into which dirt is introduced; and 
the suction motor (electric blower 200) as claimed in claim 4 connected to the dirt collection device and configured to generate a suction force allowing the dirt to be sucked into the dirt collection device.  

Regarding Claim 20, Ito et al. teaches:
20. (New) A vacuum cleaner comprising: 
a dirt collection device (dust collection chamber 401) into which dirt is introduced; and 
the suction motor (electric blower 200) as claimed in claim 5 connected to the dirt collection device and configured to generate a suction force allowing the dirt to be sucked into the dirt collection device.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of motors for vacuum cleaners.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.